Citation Nr: 1433709	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-50 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Service connection for a bilateral hand disability.

2. Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1985 to December 2007.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Additional evidence, including post-service treatment records and VA examination reports, was received without a waiver of RO consideration after the RO issued the most recent supplemental statement of the case (SSOC) and certified the case to the Board in April 2010.  However, such evidence is not pertinent to the issue of service connection for a bilateral hand disability as the records do not address treatment of the Veteran's hands.  Accordingly, the Board may proceed with appellate review of that issue.  See 38 C.F.R. § 20.1304.  The Agency of Original Jurisdiction (AOJ) will have an opportunity to review the additional evidence relating to the issue of entitlement to a rating in excess of 30 percent for migraine headaches in the first instance on remand.  

The issue of entitlement to a rating in excess of 30 percent for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of the claim has had, a bilateral hand disability. 


CONCLUSION OF LAW

Service connection for a current bilateral hand disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the claim for a bilateral hand disability was furnished to the Veteran in a September 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the September 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records (STRs) and post-service reatment records.  The Veteran has not identified any additional records that could be used to support the claim for service connection for a bilateral hand disability.  The Veteran was provided a VA joints examination in October 2007.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue of service connection for a bilateral hand disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show she complained of bilateral hand pain and swelling during service.  She was provided a VA joints examination in October 2007.  The examiner noted that her STRs show she regularly complained of bilateral hand pain, discomfort and swelling, was diagnosed with tenosynovitis in the right hand and underwent a trigger finger release procedure to alleviate the symptoms, and had a ganglion cyst removed from her hand.  The Veteran reported current bilateral hand pain, swelling, and weakness.  She told the examiner that she had been diagnosed with arthritis in service.  On examination, she had "significantly decreased strength in her right hand" and a "significantly decreased grip in the left hand," but full range of motion.  X-rays of both hands showed no significant abnormalities.  The examiner found the Veteran had "unremarkable" hand evaluations and did not diagnose a hand disability.  

VA treatment records show the Veteran complained of right hand pain and swelling of her index finger in October 2008.  Swelling and erythema of the right index finger was noted.  An X-ray showed no abnormalities.  A November 2008 VA primary care note shows she complained of bilateral hand pain and was assessed with bilateral hand arthritis without it being shown on an X-ray examination.  

In her November 2008 notice of disagreement, the Veteran reported right hand pain and swelling and indicated that she had been diagnosed with arthritis.  She reported pain and swelling in her hands prevented her from making a fist and, at times, holding a pen in a December 2008 statement.  She indicated she had been diagnosed with arthritis and prescribed medication at a VA medical center.

A January 2009 treatment note from the Wright-Patterson Air Force Medical Center indicates the Veteran complained of right hand pain and swelling and indicated she had been diagnosed with arthritis in the past.  Joint swelling was noted.  She was assessed with pain in the hands.  An April 2009 physical report from there indicates the Veteran did not have limb pain or swelling.

She reported that she continued to experience right hand pain and swelling intermittently in her December 2009 substantive appeal.

During a March 2010 VA migraine examination, the Veteran indicated she stopped taking a prescribed medication after two months because it caused her hands and feet to become numb.  

The Board finds that the evidence of record does not support a finding of service connection for a bilateral hand disability.  

In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has not submitted any competent medical evidence showing that she has any chronic disability of either hand at any time during this appeal as a result of the injuries she sustained in service.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

The Board recognizes that a VA physician assessed bilateral hand arthritis in November 2008 and that the Veteran reported she had arthritis, but arthritis is identified by diagnostic testing, and for VA purposes, must be shown on X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The physician did not indicate an X-ray showed arthritis and, in fact, an October 2008 X-ray showed no abnormalities.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The assessment of bilateral hand arthritis is, therefore, inadequate for VA compensation purposes.   As such, the records do not include a diagnosis of arthritis confirmed by X-ray within the first post-service year.  Entitlement to service connection based on a continuation of symptomatology under 38 C.F.R. § 3.303(b) and on a presumptive basis for chronic disease under 38 C.F.R. § 3.309(a) is, therefore, not warranted.  

The Board has also considered the Veteran's complaints of bilateral hand pain, swelling, weakness, and numbness along with the January 2009 assessment of pain in the hands.  She is competent to testify as to symptoms she experiences, including pain, swelling, weakness, and numbness.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.   Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Furthermore, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, she is not competent to provide complex medical diagnoses like a bilateral hand disability, including arthritis.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377   (2007).  

The Board finds that the preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for a bilateral hand disability, and the claim is denied.  


ORDER

Entitlement to service connection for a bilateral hand disability is denied. 
REMAND

The Veteran's service-connected migraine headache disability is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  She asserts she is entitled to an increased rating.  

The Veteran was afforded a VA migraines examination in March 2010.  Given the length of the intervening period, another VA examination is needed to determine the current severity the Veteran's service-connected migraine headaches.  

A review of the record shows that the most recent VA treatment records associated with the claims file date from June 2011.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.  Updated treatment records from the Wright-Patterson Air Force Medical Center should also be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from June 2011 to the present which have not yet been associated with the record, including records from the Dayton, Ohio VA Medical Center.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. Contact the Veteran and request her to complete and provide any authorizations necessary for VA to obtain treatment records from the Wright-Patterson Air Force Medical Center dating from December 2013 to the present which have not yet been associated with the record.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. The Veteran should then be scheduled for a VA migraine examination to ascertain the current nature and severity of her service-connected migraine headaches.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to a rating in excess of 30 percent for migraine headaches.  If the benefit sought is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


